Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  it is believed that the crankshaft pulley of claim 2 should in fact be "crankshaft input pulley", not ".  Appropriate correction is required. For the purpose of examination the crankshaft pulley of claim 2 will be interpreted to be a crankshaft INPUT pulley.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grenn et al (US 2008/0179119 A1).
Regarding claim 1, Grenn teaches a system (10) comprising:
	a front end accessory drive system (18) comprising a plurality of components (82, 84) including a two-speed device (78 and 80), wherein the two-speed device comprises an input pulley (80) configured to receive an input belt (76) configured to extend around input pulleys of one or more of the plurality of components (paragraphs 0029-0039 and 0048-0051), and wherein the two-speed device comprises an output pulley (78) configured to receive an output belt (90) configured to extend around a pulley of an alternator, a generator, or an output pulley of a component of the plurality of components (paragraphs 0039 and 0048-0051). It should be noted that the embodiment of figures 3 and 4 of Grenn is being used, wherein some of the components are switched around.

Regarding claim 2, Grenn teaches the system of claim 1, and further teaches that the plurality of components includes a crankshaft (72) and a crankshaft input pulley (74), and wherein the input belt (76) extends around the crankshaft input pulley (paragraphs 0029-0030 and 0048-0051). 

Regarding claim 3, Grenn teaches the system of claim 1 disclosed above, and further teaches that the input belt (76) is shorter than the output belt (90); this is inherent in paragraphs 0026-0051, as the input belt only ever couples two pulleys together, while the output belt is connected with more components requiring more length (see also figs 1, 3-4).

Regarding claim 4, Grenn teaches the system of claim 1 disclosed above, and further teaches that the input belt (76) is the only input device of the front end accessory drive system (this is taught when the motor/generator 16 is operated in generating mode and does not contribute energy)(Grenn, paragraphs 0031-0035 and figs 1, 3-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6, 8-9, 11-12, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grenn et al (US 2008/0179119 A1) as applied to claim 1 above, and further in view of Colavincenzo et al (US 10479180 B2).
Regarding claim 5, Grenn teaches the system of claim 1 disclosed above, but fails to further teach that the two-speed device is mounted to a bracket of the front end accessory device system. Colavincenzo, however, teaches a system wherein a two-speed device (19) is mounted to a bracket (51) of the front end accessory drive via a plurality of fasteners (Colavincenzo, paragraphs 0113-0118). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount the two-speed device taught by Grenn on a bracket as is taught by Colavincenzo, as Colavincenzo teaches that mounting the device to a bracket instead of directly to the engine allows for the components to adjust and work with various engine configurations while also being able to rotate and be secure (Colavincenzo, paragraphs 0117-0118). 
	Grenn and Colavincenzo are considered analogous to the claimed invention as both pertain to the front end assemblies and components of a vehicle.
	
Regarding claim 6, Grenn and Colavincenzo teach the system of claim 5 disclosed above, and Colavincenzo teaches that the fasteners extend through a gear housing (16) of the two-speed device. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the gear housing (40) taught by Grenn have the fasteners extend through it as is taught by Colavincenzo, since it keeps the housing and two-speed device in rotational alignment and secures the housing to the system (Colavincenzo, paragraph 0113).

Regarding claim 8, Grenn teaches a front end accessory drive system (18) comprising:
two-speed device (78 and 80) comprising an input pulley (80) configured to receive a first belt (76) configured to extend to provide rotating energy to the input pulley (paragraphs 0029-0039 and 0048-0051), and wherein the two-speed device comprises an output pulley (78) configured to receive a second belt (90) configured to rotate a pulley of an alternator, starter/generator, or an output pulley of a component of front end accessory drive system (paragraphs 0039 and 0048-0051). It should be noted that the embodiment of figures 3 and 4 of Grenn is being used, wherein some of the components are switched around, but Grenn would still be useable if the arrangement in figures 1 and 2 are used instead (i.e. if the input pulley is 78 and the output pulley is 80).
	Grenn fails to specifically teach that the two-speed device is coupled to a mount of the front end accessory drive system via a plurality of bolts. Colavincenzo, however, teaches a two-speed device (19) is mounted to a mount (51) of the front end accessory drive via a plurality of bolts (Colavincenzo, paragraphs 0113-0118 and fig 2C).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount the two-speed device taught by Grenn on a mount as is taught by Colavincenzo, as Colavincenzo teaches that mounting the device to a mount instead of directly to the engine allows for the components to adjust and work with various engine configurations while also being able to rotate and be secure (Colavincenzo, paragraphs 0117-0118). 
	Grenn and Colavincenzo are considered analogous to the claimed invention as both pertain to the front end assemblies and components of a vehicle.

Regarding claim 9, Grenn and Colavincenzo teach the front end accessory drive system of claim 8 disclosed above, and Colavincenzo further teaches that the two-speed device (19) is an off-axis two speed device, wherein the device is physically coupled to the mount (51) independent of axes of components of the front end accessory drive system (Colavincenzo, paragraphs 0009-0010, 0110 and 0118).

Regarding claim 11, Grenn and Colavincenzo teach the front end accessory drive system of claim 8 disclosed above, and Grenn further teaches that the output pulley (78 in embodiments of figs 3 and 4) is further away from the engine (70) than the input pulley (80 in embodiments of figs 3 and 4). The arrangement of the input and output pulleys (i.e. which one is 78 and which one is 80) does not make a difference in the function or use of the invention taught by Grenn.

Regarding claim 12, Grenn and Colavincenzo teach the front end accessory drive system of claim 8 disclosed above, and Grenn further teaches that the output pulley (80 in embodiments of figs 1 and 2) is closer to the engine (70) than the input pulley (78 in embodiments of figs 1 and 2). The arrangement of the input and output pulleys (i.e. which one is 78 and which one is 80) does not make a difference in the function or use of the invention taught by Grenn.

Regarding claim 16, Grenn teaches a system (10) comprising:
	an engine (70) comprising a crankshaft (72);
	an accessory drive system (18) comprising a plurality of components (Grenn, paragraphs 0035-0036), wherein a first set of the plurality of components (within systems 102, 122, 16 in figs 3 and 4) is driven via an input belt (76), the input belt extending around a crankshaft pulley (74) of the crankshaft; and
	a two-speed device (78, 80) comprising an input pulley (80) around which the input belt extends and an output pulley (78) around which an output belt (90) extends (Grenn, paragraphs 0029-0039 and 0048-0051 and figs 3 and 4). 
	Grenn suggests that the two-speed device is off-axis (components 86, 88 are not on the same axis as the two-speed device, figs 1-5), but fails to teach that the off-axis two-speed device is mounted to a bracket of the accessory drive system via a plurality of bolts. Colavincenzo, however, teaches an off-axis two speed device (19) is mounted to a bracket (51) of the front end accessory drive via a plurality of bolts (Colavincenzo, paragraphs 0009-0010 and 0110-0118 and fig 2C). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the off-axis two speed device taught by Grenn mountable on a bracket as taught by Colavincenzo, as Colavincenzo teaches that mounting the device to a bracket instead of directly to the engine allows for the components to adjust and work with various engine configurations while also being able to stay secure and rotate freely (Colavincenzo, paragraphs 0117-0118). 
	Grenn and Colavincenzo are considered analogous to the claimed invention as both pertain to the front end assemblies and components of vehicles.

Regarding claim 17, Grenn and Colavincenzo teach the system of claim 16 disclosed above, and Grenn further teaches that the output belt (90) provides energy to a belt-integrated starter generator pulley (16), to an alternator pulley, or to a second set of the plurality of components (86, 88)(Grenn, paragraphs 0039 and 0048-0051). 

Regarding claim 18, Grenn and Colavincenzo teach the system of claim 16 disclosed above, and Grenn further teaches that the input belt (76) is the only input device of the front end accessory drive system and the output belt (90) is the only output device of the front end accessory drive system (this is taught when the motor/generator 16 is operated in generating mode and does not contribute energy to the system)(Grenn, paragraphs 0031-0035 and figs 1, 3-4).

Regarding claim 20, Grenn and Colavincenzo teach the system of claim 16 disclosed above, and Grenn further teaches that the input pulley (80) of the off-axis two speed device is arranged behind the output pulley relative to the engine (70)(Grenn, figs 3 and 4).

Claim(s) 7, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grenn et al (US 2008/0179119 A1) in view of Colavincenzo et al (US 2018/0162213 A1) as applied to claims 6 and 8 above, and further in view of Showalter (US 2011/0319214 A1).
Regarding claim 7, Grenn and Colavincenzo teach the system of claim 6 disclosed above, and Grenn further teaches that the gear housing (40) comprises a plurality of gears (44, 50, 60), a one-way clutch (38), and another clutch (36). Colavincenzo however fails to teach that the other clutch is an electromagnetic clutch. 
	Showalter, however, teaches an accessory drive system that comprises a gear system (22) that has a one-way clutch (32) and an electromagnetic clutch (38 and 40). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the second clutch (36) taught by Grenn and modified by Colavincenzo be an electromagnetic clutch, as it enables the accessory drive to have a third mode of operation (Showalter, paragraph 0004-0005). 
	Showalter, Grenn, and Colavincenzo are all analogous to the art as all three pertain to the art of vehicle accessory drive systems.

Regarding claim 13, Grenn and Colavincenzo teach the system of claim 8 disclosed above, and Grenn further teaches that the gear housing (40) comprises a sun gear (50), a planetary gear set (44), a ring gear (60), a one-way clutch (38), and another clutch (36). Grenn and Colavincenzo however fail to teach that the other clutch is an electromagnetic clutch. 
	Showalter, however, teaches an accessory drive system that comprises a gear system (22) that has a one-way clutch (32) and an electromagnetic clutch (38 and 40). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the second clutch (36) taught by Grenn and modified by Colavincenzo be an electromagnetic clutch, as it enables the accessory drive to have a third mode of operation (Showalter, paragraph 0004-0005). 
	Showalter, Grenn, and Colavincenzo are all analogous to the art as all three pertain to the art of vehicle accessory drive systems.

Regarding claim 14, Showalter, Grenn, and Colavincenzo teach the system of claim 13 disclosed above, and Colavincenzo teaches through-holes (Colavincenzo, paragraphs 0102-0104 and figs 6A-6C and 8) that the fasteners extend through a gear housing (16) of the two-speed device. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the gear housing (40) taught by Grenn have the fasteners extend through it as is taught by Colavincenzo, since it keeps the housing and two-speed device in rotational alignment and secures the housing to the system (Colavincenzo, paragraph 0113).

Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grenn et al (US 2008/0179119 A1) in view of Colavincenzo et al (US 2018/0162213 A1) as applied to claim 8 above, and further in view of Farewell et al (US 2015/0126315 A1).
Regarding claim 10, Grenn and Colavincenzo teach the front end accessory drive system of claim 8 disclosed above, but fail to teach that one or more of the first belt and the second belt is stretchable. Farewell, however, teaches that at the belts (16) in a front end accessory drive are stretchable (Farewell, paragraph 0063). It is inherent that a certain degree of stretch is required in order to carry a variety of loads, as is explained (Farewell, paragraph 0063). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the belts as is taught by Grenn and modified by Colavincenzo to be stretchable as is taught by Farewell, as stretchable belts are able to handle increased loads (Farewell, paragraph 0063). 
	Farewell, Grenn, and Colavincenzo are all analogous to the claimed invention as all three relate to front end accessory drive systems.

Regarding claim 15, Grenn and Colavincenzo teach the front end accessory drive system of claim 8 disclosed above, but fail to further teach a tensioner configured to actuate through a plurality of positions, wherein the first belt extends around a tensioner pulley of the tensioner.
	Farewell, however, teaches a tensioner (24) configured to actuate through a plurality of positions (via arm 26, strut 100, member 32, biasing member 38), wherein the belt (16) extends around a tensioner pulley (30) of the tensioner.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to supply the system as taught by Grenn and modified by Colavincenzo with a tensioner as is taught by Farewell, as Farewell teaches that belts elastically stretch to carry different loads and may remain stretched or loose due to wear or temperature changes, necessitating a tensioner to keep the belt taut (Farewell, paragraphs 0063 and 0072).
	Farewell, Grenn, and Colavincenzo are all analogous to the claimed invention as all three relate to front end accessory drive systems.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grenn et al (US 2008/0179119 A1) in view of Colavincenzo et al (US 2018/0162213 A1) as applied to claim 16 above, and further in view of Amann (WO 03052247 A1).
Regarding claim 19, Grenn and Colavincenzo teach the system of claim 16 disclosed above, but both fail to teach that the off-axis two speed device comprises an electromagnetic clutch that is activated during engine speeds less than 1,500 rpm. 
	Amann, however, teaches a drive system comprising an electromagnetic clutch, and wherein the clutch is activated during engine speeds less than the threshold value of 1,500 rpm (Amann translation, page 5 paragraphs 4-5). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the off-axis two speed device taught by Grenn and Colavincenzo comprise of an electromagnetic pulley that is activated during engine speeds less than a threshold speed of 1,500 rpm as is taught by Amann, as Amann teaches that a greater degree of freedom in speed design of components, significant reduction in idling, lower fuel consumption, and an improvement of acceleration values are all achieved by using a clutch in the system for certain threshold speeds (Amann translation, page 7 paragraph 3). Additionally, Amann teaches that using an electromagnetic clutch allows for components to be driven more uniformly (Amann translation, page 2 paragraph 1). 
	Amann, Grenn, and Colavincenzo are all analogous to the claimed invention as all three pertain to accessory drive systems.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Serkh (US 7316628 B2), Major et al (US 8808124 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651